Title: From Thomas Jefferson to Thomas Munroe, 15 July 1804
From: Jefferson, Thomas
To: Munroe, Thomas


               
                  
                     Th: Jefferson to mr Munroe.
                  
                  July 15. 04.
               
               I have this day made a tolerably exact estimate of the digging already done at the President’s house, & that which remains to be done, for the head drains from each end of the house, and the main sewer.
               
                  
                     
                     
                     C
                     
                     D
                     C
                     
                     D
                     D
                  
                  
                     there is done
                     1000.
                     cub. yards. digging at 18
                     =
                      180.
                     carrying away @ 39½
                      =
                     3 =
                     4
                  
                  
                     yet to be done
                      900.
                     
                     
                     [162].
                     
                     
                     2 =
                     4
                  
                  
                     
                     1900.
                     
                     
                     342
                     
                     
                     5 =
                     8
                  
               
                you will judge whether it will be best to go on with the digging & loading in the present way or to hire it by the Cubic yard. the hauling I presume can only be done by day work.
            